NOTE: This order is nonprecedential.


  mniteh ~tate~ <!Court of ~peaI~
      for tbe jfeheraI <!Circuit

          ARLINGTON INDUSTRIES, INC.,
              Plaintiff-Cross Appellant,
                            v.
           BRIDGEPORT FITTINGS, INC.,
                Defendant-Appellant.


                 2010-1377, -1400, -1408


     Appeals from the United States District Court for the
Middle District of Pennsylvania in consolidated case nos.
01-CV-0485 and 05-CV-2622, Judge Christopher C. Con-
ner.


                      ON MOTION


                       ORDER
    Arlington Industries, Inc. moves for a 30-day exten-
sion of time, until September 12, 2011, to file its cross-
appeal brief.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
ARLINGTON INDUSTRIES v. BRIDGEPORT                             2
                                 FOR THE COURT


      JUt. 192011                    lsI Jan Horbaly
        Date                     Jan Horbaly
                                 Clerk
cc: Kathryn L. Clune, Esq.
    Deanne E. Maynard, Esq.                       FILED
                                         1I.s. COURT OF APPEALS FOR
s21                                          THE FEDERAL CIRCUIT

                                              JUL 19 20tl
                                                JAN HORBAlY
                                                   CLERK